          Case 1:19-cr-10141-LTS Document 94 Filed 10/16/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )
                                                      )       Crim. No. 19-10141-LTS
(1) SHELLEY M. RICHMOND JOSEPH and                    )
(2) WESLEY MACGREGOR,                                 )
                                                      )
                       Defendants.                    )


        UNITED STATES’ OPPOSITION TO MOTION FOR LEAVE TO FILE
     AMICUS CURIAE BRIEF SUBMITTED BY THE AMERICAN IMMIGRATION
              LAWYERS ASSOCIATION AND JUSTICE AT WORK

       The United States respectfully opposes the motion by the American Immigration

Lawyers Association and Justice at Work (together, “AILA/JW”) for leave to file an amicus brief

in support of defendants’ motions to dismiss Counts I-III of the Indictment for failure to state an

offense under Fed. R. Crim. P. 12(b)(3)(B)(v). See Doc. Nos. 90, 92.

                                          ARGUMENT

       In deciding defendants’ motions to dismiss, the sole issue for the Court is whether the

allegations in the Indictment, which must be taken as true, are sufficient to apprise the

defendants of the charged offenses. See United States v. Brissette, 919 F.3d 670, 675 (1st Cir.

2019); United States v. Stewart, 744 F.3d 17, 21 (1st Cir. 2014).

       Two capable law firms representing Judge Joseph have submitted an exhaustive 31-page

brief raising numerous legal arguments in support of their client’s motion, including that she has

judicial immunity; that she did not act “corruptly” to impede a “proceeding”; that her prosecution

violates the Tenth Amendment; and that the obstruction statutes are unconstitutionally vague as

applied. See Doc. No. 60. Mr. MacGregor’s counsel has submitted a 20-page brief echoing those

arguments except for judicial immunity. See Doc. No. 62. Defense counsel have not claimed that
          Case 1:19-cr-10141-LTS Document 94 Filed 10/16/19 Page 2 of 3



they have been prevented from, or otherwise been unable to make, all relevant legal arguments in

support of dismissal.

       In addition, four amicus briefs have been filed in support of the motions to dismiss. See

Doc. No. 71 (Commonwealth of Massachusetts); Doc. No. 81 (Professor Jennifer N. Chacón, et

al.); Doc. No. 84 (Massachusetts Association of Criminal Defense Lawyers); Doc. No. 85 (Ad

Hoc Committee for Judicial Independence).

       The proposed AILA/JW brief does not address whether the Indictment states an offense

against the defendants. Instead, it contends that ICE arrests of immigrants at courthouses impairs

their right to access the courts. AILA/JW’s argument is largely redundant of arguments already

presented to this Court in the amicus brief filed by the Massachusetts Association of Criminal

Defense Lawyers, Doc. No. 84.

       The purpose of an amicus brief is to “assist the court on matters of law.” Banerjee v. Bd.

of Trustees of Smith College, 648 F.2d 61, 65 n.9 (1st Cir. 1981). AILA/JW’s brief, however,

does not address any matter of law pertinent to the resolution of defendants’ motions to dismiss.

The issue before this Court is whether the Indictment adequately pleads that the defendants

obstructed justice when they allowed a criminal defendant to leave the Newton District

Courthouse through the downstairs rear exit in order to evade his arrest by ICE. The issue is not

whether ICE’s policy on courthouse arrests is lawful or unlawful, laudatory or ill-advised.

                                         CONCLUSION

       Because AILA/JW’s brief does not address whether the Indictment states an offense

against either defendant, it is not relevant to the motions to dismiss, and the Court should deny

the motion for leave to file.



                                               -2-
          Case 1:19-cr-10141-LTS Document 94 Filed 10/16/19 Page 3 of 3



                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                         By: /s/ Christine Wichers
                                             DUSTIN CHAO
                                             CHRISTINE WICHERS
                                             Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on October 16,
2019.

                                              /s/ Christine Wichers
                                              Christine Wichers




                                               -3-
